Exhibit 10.1
AMENDMENT NO. 1 TO
AMENDED AND RESTATED EXECUTIVE AGREEMENT
     This Amendment No. 1 to Amended and Restated Executive Agreement (the
“Amendment”) is effective as of September 28, 2009 and amends that certain
Amended and Restated Executive Agreement effective as of June 24, 2008 (the
“Original Agreement”) between Huttig Building Products, Inc., a Delaware
corporation (the “Company”), and Jon Vrabely (the “Executive”). All capitalized
terms used but not defined herein shall have the meanings ascribed to them in
the Original Agreement.
     NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Agreement, the parties hereto agree that the Original Agreement is amended as
follows effective as of the date first above written:
1. Temporary Base Salary Reduction. Paragraph 3(a)(i) of the Original Agreement
is hereby amended so that, effective for pay periods beginning on and after
September 28, 2009, the Executive’s annual base salary of Four Hundred Thousand
Dollars ($400,000.00) (the “Original Base Salary”) shall be temporarily reduced
by 10% to an annual base salary of Three Hundred Sixty Thousand Dollars
($360,000.00) (the “Reduced Base Salary”). The Reduced Base Salary shall remain
in effect until restored to the Original Base Salary or such other amount in
excess of the Reduced Base Salary by action of the Board.
2. No Effect on Severance Payments. Notwithstanding the foregoing, the
Executive’s Original Base Salary (or such higher base salary as may be in effect
from time to time pursuant to action of the Board) shall be deemed to be his
base salary for the purposes of the calculation of any Severance Payment payable
to the Executive pursuant to Paragraph 4(a)(i) of the Original Agreement or any
termination payment payable to the Executive pursuant to Paragraph 4(b)(iii)(3)
of the Original Agreement; that is, any such calculation shall be made without
regard to the salary reduction set forth in Section 1 of this Amendment.
3. No Other Changes; Execution in Counterparts. Except as specifically modified
by this Amendment, all of the terms and conditions of the Original Agreement
shall continue in full force and effect. This Amendment may be executed in
counterparts, each of which shall be deemed an original, but of which shall
constitute one and the same instrument.

            Huttig Building Products, Inc.
      By:   /s/ Robert S. Evans       Name:   Robert S. Evans        Title:  
Chairman        EXECUTIVE:
      /s/ Jon Vrabely     Jon Vrabely           

 